Citation Nr: 0503962	
Decision Date: 02/15/05    Archive Date: 02/22/05

DOCKET NO.  98-09 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a bipolar disorder.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Helen E. Costas, Associate Counsel


INTRODUCTION

The veteran had active service from December 1982 to 
September 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 rating decision of  the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that his psychiatric disorder, claimed 
as a bipolar disorder, is related to service.  With respect 
to the VA's duty to assist, under the VCAA, the VA has a duty 
to secure an examination or opinion if the evidence of record 
contains competent evidence that the claimant has a current 
disability; and indicates that the disability may be 
associated with service, but does not contain sufficient 
medical evidence to make a decision on the claim.  
38 U.S.C.A. § 5103A(d).  The Board notes that the December 
1996 examiner diagnosed the veteran with a bipolar disorder, 
mixed without psychosis; however, he did not provide a nexus 
opinion.  Since that time, records obtained reflect that 
veteran was seen by the VA in 1987 with severe depression and 
anxiety.  Accordingly, the Board finds an additional VA 
medical examination, as to whether the veteran's current 
bipolar disorder is related to service, would be helpful in 
the adjudication of the claim.

Accordingly, the case is REMANDED for the following action:

1.  With any needed assistance from the 
veteran, including obtaining signed 
releases, the RO should request copies of 
the records of any evaluation or 
treatment he has received, VA or private, 
for a bipolar disorder.  All records so 
received should be associated with the 
claims folder.

2.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded a psychiatric  
examination. The claim folder must be 
made available to the VA medical examiner 
for review in conjunction with the 
examination.

The VA examiner should review the claims 
folder, including the records during and 
after service, and provide opinions on 
the nature and etiology of a current 
bipolar disorder.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary should be conducted.    A 
written rationale must be provided for 
all opinions.  The following questions 
should be addressed:
 
i) Does the veteran currently have a 
bipolar disorder?
ii) If the veteran currently has a 
bipolar disorder, what is the most 
likely etiology of the veteran's 
bipolar disorder?
iii) If the veteran currently has a 
bipolar disorder, what is the most 
likely date of onset of the 
veteran's bipolar disorder?  
iii) If the veteran currently has a 
bipolar disorder, is it at least as 
likely as not that the veteran's 
bipolar disorder is etiologically 
related to any injury or disease in 
service or aggravated by any injury 
or disease in service?  

4.  After the development requested above 
has been completed, the RO should again 
review the record.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



